Case 2:20-cv-09621-MWF-MRW Document 13 Filed 12/02/20 Page 1 of 6 Page ID #:273


                         UNITED STATES DISTRICT COURT                          JS-6
                        CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. CV 20-9621-MWF (MRWx)                             Date: December 2, 2020
  Title: Michael Silas v. Dignity Health et al.
  Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

            Deputy Clerk:                            Court Reporter:
            Rita Sanchez                             Not Reported

            Attorneys Present for Plaintiff:         Attorneys Present for Defendant:
            None Present                             None Present

  Proceedings (In Chambers): ORDER RE: MOTION TO DISMISS ACTION [7];
                             MOTION TO REMAND CASE TO LOS ANGELES
                             COUNTY SUPERIOR COURT [9]

        Before the Court are two motions:

       The first is Defendant Acumed LLC’s (“Acumed”) Motion to Dismiss, filed on
  October 27, 2020. (Docket No. 7). Plaintiff Michael Silas filed an opposition to the
  Motion to Dismiss on November 2, 2020. (Docket No. 9). Acumed filed a reply on
  November 23, 2020. (Docket No. 12).

         The second is Plaintiff’s Motion to Remand Case to Los Angeles County
  Superior Court (the “Motion”), filed on November 2, 2020. (Docket No. 8). Acumed
  filed an opposition on November 16, 2020. (Docket No. 11). Plaintiff did not file a
  reply.

         Defendants Dignity Health and Roger Fontes did not participate in the briefing
  of either Motion. (See generally Docket).

        The Motions were noticed to be heard on December 7, 2020. The Court read
  and considered the papers filed in connection with the Motions and deemed the matter
  appropriate for decision without oral argument. See Fed. R. Civ. P. 78(b); Local Rule
  7-15. Vacating the hearing is also consistent with General Order 20-09 arising from
  the COVID-19 pandemic.


  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              1
Case 2:20-cv-09621-MWF-MRW Document 13 Filed 12/02/20 Page 2 of 6 Page ID #:274


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. CV 20-9621-MWF (MRWx)                                Date: December 2, 2020
  Title: Michael Silas v. Dignity Health et al.
        For the reasons discussed below, the Motion to Remand is GRANTED.
  Acumen has failed to meet its heavy burden to show that Dignity Health was
  fraudulently joined. The Motion to Dismiss is thus DENIED as moot.

  I.    BACKGROUND

         Plaintiff commenced this action against Defendants in Los Angeles County
  Superior Court on September 18, 2020. (Notice of Removal (“NoR”), Ex. B
  (“Complaint”) (Docket No. 1)). It is undisputed that, for diversity purposes, Plaintiff is
  a citizen of California, Defendant Acumed is a citizen of Delaware and Illinois,
  Defendant Roger Fontes is a citizen of Nevada, and Defendant Dignity Health is a
  citizen of California. (See id. at ¶¶ 9-13; id., Ex. B, Complaint ¶¶ 1, 2). Defendant
  Acumed removed the action to federal court on October 20, 2020, seeking to establish
  diversity jurisdiction by alleging that Dignity Health was fraudulently joined in the
  action. (Id.).

        The Complaint alleges, in pertinent part, as follows:

         In July 2019, Plaintiff was a patient at St. Rose Dominican Hospital-Siena
  Campus, owned by Defendant Dignity Health, to receive treatment for a medical issue
  with Plaintiff’s elbow. (Complaint ¶ 16). Plaintiff was treated by Defendant Dr.
  Fontes along with Dignity Health staff members under the direction of Dignity Health
  and Dr. Fontes. (Id.). In an effort to lower Dignity Health and Dr. Fontes’s costs and
  expenses, Dignity Health and Dr. Fontes implanted a defective medical device
  manufactured by Defendant Acumen into Plaintiff’s elbow, knowing that the device’s
  defects were dangerous and could cause harm to Plaintiff, and without warning
  Plaintiff of the device’s dangers. (Id. ¶¶ 7, 9-10).

        The Complaint asserts four causes of action against Defendant Dignity Health:
  (1) negligent product liability; (2) fraud (failure to disclose and intentional
  concealment); (3) breach of implied and express warranty; and (4) professional
  negligence. (See Complaint ¶¶ 30-72).


  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              2
Case 2:20-cv-09621-MWF-MRW Document 13 Filed 12/02/20 Page 3 of 6 Page ID #:275


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

  Case No. CV 20-9621-MWF (MRWx)                                 Date: December 2, 2020
  Title: Michael Silas v. Dignity Health et al.
  II.    REQUEST FOR JUDICIAL NOTICE

        Acumed requests that the Court take judicial notice of two exhibits, a Google
  Maps webpage showing the physical location of St. Rose Dominican Hospital-Siena
  Campus, and the website of St. Rose Dominican Hospital-Siena Campus indicating its
  physical address (the “RJN”). (See Docket 11-2).

         Arguably, these documents are proper for judicial notice. The Court would
  reach the same decision whether the documents are noticed or not. Therefore, the RJN
  may alternatively be viewed as GRANTED or DENIED as moot.

  III.   LEGAL STANDARD

         Pursuant to 28 U.S.C. § 1332(a)(1), a federal district court has jurisdiction over
  “all civil actions where the matter in controversy exceeds the sum or value of $75,000,
  exclusive of interest and costs,” and the dispute is between citizens of different states.
  The Supreme Court has interpreted § 1332 to require “complete diversity of
  citizenship,” meaning each plaintiff must be diverse from each defendant. Caterpillar
  Inc. v. Lewis, 519 U.S. 61, 67-68 (1996).

         An exception to the complete-diversity rule recognized by the Ninth Circuit “‘is
  where a non-diverse defendant has been ‘fraudulently joined.’” Hunter v. Philip
  Morris USA, 582 F.3d 1039, 1043 (9th Cir. 2009) (quoting Morris v. Princess Cruises,
  Inc., 236 F.3d 1061, 1067 (9th Cir. 2001)). The joinder is considered fraudulent “[i]f
  the plaintiff fails to state a cause of action against a resident defendant, and the failure
  is obvious according to the settled rules of the state[.]” Id. (quoting Hamilton
  Materials, Inc. v. Dow Chemical Co., 494 F.3d 1203, 1206 (9th Cir. 2007)). A
  removing defendant must “prove that individuals joined in the action cannot be liable
  on any theory.” Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998);
  accord Reynolds v. The Boeing Co., CV 15-2846-SVW (ASx), 2015 WL 4573009, at
  *2 (C.D. Cal. July 28, 2015) (“To prove fraudulent joinder, the removing defendant
  must show that settled law obviously precludes the liability against the nondiverse
  defendant.”) (emphasis added).

  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              3
Case 2:20-cv-09621-MWF-MRW Document 13 Filed 12/02/20 Page 4 of 6 Page ID #:276


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. CV 20-9621-MWF (MRWx)                               Date: December 2, 2020
  Title: Michael Silas v. Dignity Health et al.
         The Court may look to affidavits and other evidence to determine whether the
  joinder is a sham, but must resolve all disputed questions of fact and all ambiguities in
  the controlling state law in favor of Plaintiff. Calero v. Unisys Corp., 271 F. Supp. 2d
  1172, 1176 (N.D. Cal. 2003). There is a heavy burden on the defendant, as
  “[f]raudulent joinder must be proven by clear and convincing evidence.” Hamilton
  Materials, 494 F.3d at 1206. “If there is a non-fanciful possibility that plaintiff can
  state a claim under [state] law against the non-diverse defendants the court must
  remand.” Smith v. Allstate Ins. Co., 2010 WL 2510117, at *3 (N.D. Cal. June 17,
  2010) (quoting Macey v. Allstate Prop. & Cas. Ins. Co., 220 F. Supp. 2d 1116, 1118
  (N.D. Cal. 2002)).

  IV.   DISCUSSION

         Acumed argues that Plaintiff cannot state a claim against Dignity Health because
  under California choice of law principles, Nevada law applies to the action, and
  Plaintiff does not meet certain prerequisites to litigating medical malpractice claims
  under Nevada law. (Opposition at 5-13).

         The Court declines to engage in a complicated choice-of-law analysis at this
  stage in the litigation. Although the Ninth Circuit has not decided the issue, the Court
  adopts the approach of persuasive authorities holding that “federal courts ‘cannot
  engage in a choice of law analysis where diversity jurisdiction is not first
  established.’” Balberdi v. Lewis, No. CIV. 12-00582 ACK, 2013 WL 1296286, at *3
  (D. Haw. Mar. 8, 2013), report and recommendation adopted, No. CIV. 12-00582
  ACK-KS, 2013 WL 1291780 (D. Haw. Mar. 27, 2013) (quoting Abels v. State Farm
  Fire & Casualty Co., 770 F.2d 26, 33 n.10 (3d Cir. 1985); Moore v. Johnson &
  Johnson, No. CV 12-490, 2012 WL 5363123, at *15 (E.D. Pa. Nov. 1, 2012) (“[A]
  district court assessing the viability of state law claims at the fraudulent joinder stage
  should not engage in a choice of law analysis and should instead apply the body of law
  suggested by the plaintiff, so long as that choice of law is itself colorable.”)).

         Accordingly, because “Plaintiff commenced the action in [California], and
  Hunter v. Philip Morris USA provides that joinder is fraudulent if a plaintiff’s failure to
  state a cause of action against a resident defendant ‘is obvious according to the settled
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              4
Case 2:20-cv-09621-MWF-MRW Document 13 Filed 12/02/20 Page 5 of 6 Page ID #:277


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. CV 20-9621-MWF (MRWx)                                Date: December 2, 2020
  Title: Michael Silas v. Dignity Health et al.
  rules of the state,’ 582 F.3d at 1043, the Court finds that [California] law should apply
  for the purpose of assessing fraudulent joinder.” Id.

         In the alternative, Acumed argues that Plaintiff fails to state a viable cause of
  action against Dignity Health under California law. (Motion at 13-14).

         Assuming without deciding that the Complaint fails to state a valid claim against
  Dignity Health, remand is proper because there is a non-fanciful possibility that
  Plaintiff could state a claim under California law against Dignity Health by
  supplementing the Complaint with additional allegations or causes of action. See
  Padilla v. AT & T Corp., 697 F. Supp. 2d 1156, 1159 (C.D. Cal. 2009) (“Remand must
  be granted unless the defendant shows that the plaintiff would not be afforded leave to
  amend his complaint to cure the purported deficiency.”) (citation and internal
  alterations omitted). For example, with respect to Plaintiff’s fraud claim, Acumed
  merely argues that the Complaint’s allegations are insufficient to meet the particularity
  requirements of Rule 9(b). (See Motion at 14). Such a problem could be cured on
  amendment.

        With respect to Plaintiff’s negligence claims, Acumed’s blanket assertion that a
  hospital cannot be held vicariously liable for the negligent acts of its physicians is not
  supported by California law. Rather, “California case precedent establishes a hospital
  may be held liable for a doctor’s malpractice when the physician is actually employed
  by the hospital or is ostensibly the agent of the hospital.” Elam v. Coll. Park Hosp.,
  132 Cal. App. 3d 332, 337, 183 Cal. Rptr. 156 (1982)); see also id. at 340 (“case
  precedent establishes a hospital has a duty of reasonable care to protect patients from
  harm”) (cited with approval in El-Attar v. Hollywood Presbyterian Med. Ctr., 56 Cal.
  4th 976, 993, 157 Cal. Rptr. 3d 533 (2013)). And even if Dr. Fontes were not an
  employee or agent of Dignity Health (an issue which Acumed did not attempt to
  address), Plaintiff could add a cause of action against Dignity Health for corporate
  negligence. See id. at 346 (“a hospital is accountable for negligently screening the
  competency of its medical staff to ensure the adequacy of medical care rendered to
  patients at its facility”).


  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              5
Case 2:20-cv-09621-MWF-MRW Document 13 Filed 12/02/20 Page 6 of 6 Page ID #:278


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

  Case No. CV 20-9621-MWF (MRWx)                              Date: December 2, 2020
  Title: Michael Silas v. Dignity Health et al.
        In light of the “strong presumption against removal jurisdiction,” the Court
  determines that Acumed has failed to meet its burden of establishing that Dignity
  Health was fraudulently joined. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

  V.    CONCLUSION

     For the reasons stated above, the Motion is GRANTED. The Court
  REMANDS this action to Los Angeles Superior Court.

        The Motion to Dismiss is therefore DENIED as moot.

         Because this Court lacks jurisdiction, nothing in this Order should be taken as a
  ruling or comment on the merits of the action, or as to whether a demurrer should be
  sustained or overruled in Superior Court.

        IT IS SO ORDERED.




  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              6
